Citation Nr: 9925276	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  93-25 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a malocclusion.

2.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to September 
1991, with prior active service totaling seven months and one 
day.

By a decision of the Board of Veterans' Appeals (BVA or 
Board) entered on November 30, 1995, the veteran's claims of 
entitlement to service connection for residuals of frostbite 
of the right hand, hemorrhoids, a disability manifested by 
abdominal pain, a neck disorder, and an acquired psychiatric 
disorder were denied and service connection for scoliosis of 
the lumbar spine was granted.  As well, an increased rating 
to 10 percent for pansinusitis was granted, and an increased 
(compensable) rating for residuals of a salpingectomy was 
denied.  Issues as to the veteran's entitlement to service 
connection for postoperative residuals of a malocclusion and 
increased (compensable) ratings for carpal tunnel syndrome 
(CTS) of the upper extremities were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, for further development.  

Following the completion of the requested actions, the RO 
continued and confirmed the prior denial of service 
connection for postoperative residuals of a malocclusion and, 
by a rating decision of January 1997, the RO assigned 10 
percent evaluations for CTS affecting the veteran's right and 
left upper extremities, effective from the day following the 
veteran's last discharge from service.  The RO thereafter 
contacted the veteran to determine if the aforementioned 
grants satisfied her appeal as to the issues involving CTS, 
and in response, the veteran indicated in a June 1998 
statement that she wished to continue her appeal as to those 
matters, based on her belief that more than a 10 percent 
disorder was assignable for each upper extremity affected by 
CTS.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran's 
preexisting malocclusion underwent an increase in severity 
during her period of service.

2.  Both service-connected disabilities involving CTS of the 
right and left upper extremities are manifested by pain of 
the wrists, mild hand weakness, and slightly reduced grip 
strength, but without a showing of more than mild incomplete 
paralysis of the median nerve.

3.  Scars of both wrists from inservice operative procedures 
performed to correct the veteran's CTS of the upper 
extremities are not shown to be tender and painful on 
objective demonstration.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for postoperative residuals of a malocclusion is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for CTS of the right upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, 
Diagnostic Code 8515 (1998).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for CTS of the left upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, 
Diagnostic Code 8515 (1998).

4.  The criteria for the assignment of an initial compensable 
rating scars of the right and left wrist, due to CTS have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic 
Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection:  Postoperative Residuals of a 
Malocclusion

It is contended by the veteran that surgery was required in 
service during 1986 for correction of a malocclusion 
entailing extraction of several teeth and placement of a six-
tooth bridge.  She seeks a grant of service connection, 
according to her substantive appeal of May 1992, so that VA 
will be responsible for any problems associated with the 
implanted bridge arising in the future.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disabilty 
underwent an increase in severity during wartime service.  
38 C.F.R. § 3.306(b) (1998).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1998).

The threshold question to be answered in this appeal, 
however, is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible and 
meritorious on its own or capable of substantiation.  If she 
has not, her appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  To be well-grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Id. at 
610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is an 
alternative route to establish well-groundedness where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well-grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

In this matter, it is neither alleged nor shown that any of 
the veteran's military service entailed engagement in combat 
with the enemy, and thus the provisions of 38 U.S.C.A. § 1154 
(West 1991) are not for application.  Moreover, there is no 
showing that the veteran has the requisite medical background 
and/or expertise to offer opinions either as to medical 
diagnosis or etiology; as such, her opinions as to diagnosis 
or etiology of the claimed disorder do not represent 
competent medical evidence with which to render her claim 
well-grounded under 38 U.S.C.A. § 5107(a).  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

An enlistment medical examination in December 1981 showed 
that there was a severe lower jaw overbite and that the 
veteran reported that her jaw had always been prominent.  
Service medical records further indicate that, in September 
1983, an evaluation was requested for correction of 
mandibular prognathism, and a consultation in November 1983 
showed a recessive maxilla and a prognathic mandible, 
culminating in an assessment of a severe, Class III 
malocclusion.  Attending members of the Dental Corps in a 
letter, dated in December 1983, to the veteran's commander 
stated that the veteran had a serious dental malocclusion 
that impaired her dental function.  Such anomaly was noted to 
have existed prior to the veteran's entry into service and to 
require complex treatment involving orthodontics and jaw 
surgery.  

The required treatment was initiated during 1984 and deferred 
upon the veteran's transfer to Germany; such treatment was 
reinitiated in early 1986 and led to oral surgery in April 
1986 for tooth extractions and osteotomies, due to maxillary 
hypoplasia, mandibular hyperplasia, and malposed teeth.  
Further dental treatment was continued in the years 
thereafter, and on a separation medical evaluation in August 
1991, no dental abnormality was clinically noted and the 
veteran's only tooth/gum complaint was of her reported then-
current evaluation for a root canal.

Medical evidence developed postservice includes examination 
and treatment reports, wherein the veteran notes her history 
of inservice surgery for a malocclusion.  On a VA dental 
examination in December 1996, she voiced no pertinent 
complaint and denied a history of jaw locking or a 
masticatory problem.  The examiner found the occlusion to be 
functional and recorded diagnoses of a partial absence of 
teeth and malocclusion.  

It cannot be found that evidence of current disability is 
lacking.  That notwithstanding, the evidence presented 
demonstrates that the veteran's malocclusion pre-existed 
service, and it is concluded that the veteran has failed to 
produce evidence of aggravation so as to well-ground her 
claim.  No evidence is presented from any medical 
professional as to the occurrence of an inservice increase in 
severity of the pre-existing malocclusion.  The fact that 
ameliorative surgery was undertaken to remediate the 
veteran's malocclusion is not evidence of inservice 
aggravation per 38 C.F.R. § 3.306(b)(1) unless the entity is 
otherwise shown to be aggravated by service.  Here, only the 
veteran avers that there was, in effect, an inservice 
aggrvation, but inasmuch as she is without the requisite 
medical expertise or training, her allegations do not 
represent competent medical evidence.  See Heuer, supra.  In 
the absence of medical evidence of inservice aggravation, the 
claim at issue is held to be not well-grounded.  See Epps, 
supra.  

The Board recognizes that this appeal is being disposed of in 
a manner that somewhat differs from that utilized by the RO.  
The RO is shown to have denied the claim on the merits, 
identifying the veteran's malocclusion as a congenital or 
developmental entity and finding that such entity was 
unrelated to military service and otherwise not subject to 
service connection.  The undersigned has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether she has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Given that 
the veteran has advanced argument that the claim at issue is 
well-grounded, and in view of the fact that she has failed to 
meet her initial burden of presenting a claim that is 
plausible or capable of substantiation, the Board concludes 
that no prejudice to the veteran would result in denying her 
claim as not well-grounded.  Moreover, the Court has held 
that "when an RO does not specifically address the question 
whether a claim is well-grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Additionally, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the veteran's claim "plausible" and thus 
require VA to notify the veteran of said relevant evidence in 
order that she may complete her application for the claim of 
service connection herein at issue.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997) (per curiam).

II.  Initial Ratings for CTS of the Upper Extremities

At the outset, it is noted that the veteran has continuously 
pursued her claims for initial ratings for CTS since 
September 1991, and, as such, there are presented original 
claims as contemplated by Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found).  While it is apparent that 
the RO has not developed these issues in light of Fenderson, 
it is neither alleged nor shown that consideration of the 
merits of the claims presented pursuant to Fenderson would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Generally, an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claims for initial ratings in excess 
of that assigned by the RO are, thus, "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts with respect 
to the matters at issue have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issues on appeal has been obtained.  In this regard, it 
is noted that the record contains, among other items, various 
examination and treatment records compiled by VA, with which 
to rate the disabilities in question.  Following entry of the 
Board's remand in November 1995, additional VA medical 
evaluations specifically pertaining to CTS were undertaken in 
1996 and 1999 and neither the veteran, nor her 
representative, has advanced any allegations concerning 
perceived inadequacies of either examination.  Accordingly, 
no further assistance to the veteran with respect to the 
development of the evidence is judged to be required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

The record reflects that service connection for CTS of each 
upper extremity was established by rating decision of the RO 
in February 1992, at which time a 0 percent schedular 
evaluation was assigned for each extremity under Diagnostic 
Code (DC) 8515.  Such evaluation was increased to 10 percent, 
effective from the day following the date of the veteran's 
last discharge from service, by RO action in January 1997.

Under 38 C.F.R. § 4.124a, DC 8515, mild incomplete paralysis 
of the median nerve affecting the major or minor extremity is 
10 percent disabling.  Moderate incomplete paralysis of the 
major extremity is 30 percent disabling; where there is 
involvement of the minor extremity, a 20 percent rating is 
for assignment.  Id.  Severe incomplete paralysis of the 
median nerve warrants a 50 percent rating when involving the 
major extremity and a 40 percent evaluation with respect to 
the minor extremity.  Id.  Complete paralysis of the median 
nerve requires the assignment of a 70 percent rating for the 
major extremity and a 60 percent rating for the minor 
extremity.  Id.

Review of the entirety of the record fails to disclose 
evidence of more than mild incomplete paralysis of the median 
nerve, such that more than 10 percent schedular evaluations 
are assignable throughout the period extending from the day 
following the veteran's separation from service to the 
present.  Moreover, contrary to the contentions advanced by 
the veteran's representative as to the veteran's entitlement 
to a higher rating under DCs 8514, 8516, and 8517, the 
medical data in service and thereafter clearly identify only 
medial nerve involvement, thus rendering DC 8515 the 
appropriate DC under which to rate the disabilities herein at 
issue.  

The undersigned notes as well that inservice nerve conduction 
velocity (NCV) testing in January 1991 demonstrated a 
bilateral median nerve conduction block consistent with CTS, 
right greater than left.  Surgery followed in March 1991 for 
a carpal tunnel release of the left wrist and in late July 
1991 for correction of CTS of the right wrist.  On the 
occasion of a separation medical evaluation in August 1991, 
no abnormality involving CTS was in evidence; the veteran 
noted a complaint of numbness and the examiner found that 
there were no sequelae of the left CTS procedure and that the 
veteran continued to be followed postoperatively for left 
wrist CTS.

After service, the veteran is not shown to have sought or 
received medical treatment for CTS from VA or non-VA health 
care providers.  Initial VA examination in June 1992 revealed 
scarring about each wrist and decreased sensation of the 
third, fourth, and fifth digits of the left hand, which were 
attributed by the examiner to the veteran's CTS (on a 
separate examination at that time, the veteran noted that she 
had suffered frostbite of the aforementioned digits of the 
left hand).  NCV studies showed only right sensory median 
neuropathy across the wrist, compatible with CTS.  On VA 
examination in December 1996, NCV testing was found to be 
within normal limits, without evidence of CTS.  There was 
clinical evidence of mild hand weakness, as well as pain in 
the scar areas and below the wrists.  Peripheral numbness of 
the palms and certain digits of both hands were likewise 
present.  Otherwise, finger motions were all to 90 degrees; 
the veteran was able to appose the thumb of each hand to all 
fingers and to approximate the median transverse fold of both 
palms.  When evaluated in January 1999, complaints of 
constant pain, numbness, and diminished grip strength were 
set forth; objectively, scarring was noted to be present of 
each wrist, but the only noted abnormalities were of a 
positive Tinel's sign, bilaterally, and a slightly reduced 
grip strength (4-plus/5).  No fasciculations or atrophy were 
present, and wrist/arm strength was noted to be normal at 
5/5.  

The evidence presented fails to show that this is a case 
where, upon initial rating of the veteran's CTS, separate 
ratings are assignable for different periods of time dating 
to the effective date of the grant of service connection.  
Fenderson, supra.  There has been no showing of periods of 
time in which a greater degree of severity of the CTS 
residuals of either upper extremity was present.  Contrary to 
the assertions offered by the veteran, a greater degree of 
severity than is reflected by the 10 percent evaluations 
assigned is not confirmed by medical data, and to this extent 
the veteran's complaints of severe paralysis are unsupported.  
While there are shown to be pain of the wrists, mild hand 
weakness, and slightly reduced grip strength, no medical 
opinion is offered as to the presence of more than mild 
incomplete paralysis of the median nerve and the record does 
not otherwise denote that the cited abnormalities are 
indicative of any more disabling paralysis of the median 
nerve, such as might warrant the assignment of more than 10 
percent ratings.  As well, the residuals of the veteran's 
bilateral CTS are not shown to encompass ankylosis or limited 
motion of either wrist, such as might render applicable 
alternate rating criteria found at 38 C.F.R. § 4.71a, DCs 
5214, 5215 (1998).

There is presented by the record the question of whether 
separate evaluations are assignable for scarring of each 
wrist, due to the inservice operative procedures for 
correction of the veteran's CTS.  Such is permitted so long 
as the same manifestation is not evaluated under different 
diagnoses, as prohibited by 38 C.F.R. § 4.14 (1998).  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the 
scarring of each wrist is not contemplated by the ratings 
assigned under DC 8515 for incomplete paralysis of the median 
nerve, and, accordingly, separate grants of service 
connection for postoperative scarring of the wrists, due to 
CTS, are in order.  As for the ratings to be assigned, the 
undersigned points out that painful scars are shown on only 
the VA examination in 1996 and without a showing of 
tenderness.  See 38 C.F.R. § 4.118, DC 7804 (1998).  No 
objective evidence of painful or tender scars from the 
earlier CTS procedures is indicated on either VA examination 
in 1992 or 1999.  Thus, a preponderance of the evidence is 
against the assignment of more than 0 percent ratings for the 
scarring of the veteran's wrists.  

Regarding the allegation that pain must be considered to 
determine functional loss under 38 C.F.R. § 4.40 (1998) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the undersigned 
notes that the disorders in question are not musculoskeletal 
in nature, but are of a neurological type and ratable as a 
disease of the peripheral nerves.  As well, the scars of the 
veteran's wrists are ratable as skin disorders.  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, are 
inapplicable to this case.  Also there is lacking any 
probative evidence that the disabilities in question are 
productive of a marked interference with employment or that 
they necessitate frequent periods of hospital care, such that 
it may reasonably be concluded that assignment of a higher 
rating is warranted on an extraschedular basis.  38 C.F.R. 
§ 3.321(b); see Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that not more than 10 percent 
evaluations are for assignment for the veteran's residuals of 
CTS of each upper extremity.  While separate ratings for 
scars of the left and right wrists are warranted, each such 
disorder is not more than 0 percent disabling.  As the 
preponderance of the evidence is against the claims herein 
denied, the doctrine whereby the veteran is afforded the 
benefit of the doubt when evidence for and against such 
claims is in relative equipoise is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

As the claim for entitlement to service connection for 
postoperative residuals of a malocclusion is not well-
grounded, such claim is denied.

The claims for initial ratings of more than 10 percent for 
CTS of the right and left upper extremity are denied.  

The claims for initial compensable ratings for scars of the 
right and left wrists, due to CTS, are denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

